                                                                             Hon. Andrea R. Wood




                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS


  CHRISTOPHER MOEHRL, on behalf of
  himself and all others similarly situated,
                                                     Civil Action No.: 1:19-cv-01610
                 Plaintiff,


                                                     REPLY BRIEF IN FURTHER
  v.                                                 SUPPORT OF PLAINTIFF’S MOTION
                                                     TO APPOINT INTERIM CO-LEAD
  THE NATIONAL ASSOCIATION OF                        CLASS COUNSEL
  REALTORS, REALOGY HOLDINGS
  CORP., HOMESERVICES OF AMERICA,
  INC., RE/MAX HOLDINGS, INC., and
  KELLER WILLIAMS REALTY, INC.,

                  Defendants.



       The three proposed interim co-lead class counsel firms—Cohen Milstein Sellers & Toll

PLLC, Hagens Berman Sobol Shapiro LLP, and Susman Godfrey L.L.P.—working closely

together, have invested substantial time and resources in investigating the conduct at issue in

Plaintiff’s complaint and the law applicable to Plaintiff’s claim, preparing a Consolidated Amended

Complaint, and dealing and coordinating with the five Defendants on briefing schedules and

deadlines. The three proposed interim class counsel have also overseen the activities of their co-

counsel. As Plaintiff’s opening brief explains, the proposed co-lead firms easily satisfy the Rule 23

criteria courts consider when appointing interim class counsel. These three firms collectively have

years of experience in working together efficiently to serve the best interests of the classes they



                                                 1
have represented, and other courts have appointed them as co-lead class counsel, including in

antitrust class actions. They will apply the procedures developed in these cases to ensure this case

is litigated without duplication of effort or incurring unnecessary expense.

        The appointment of interim co-lead counsel will clarify the authority of counsel to act on

behalf of Plaintiffs with respect to the conduct of the litigation, including conducting negotiations

with Defendants. In this case, one action has already been consolidated with the Moehrl action, and

Defendants have stated they intend to move to transfer another action pending in the Western

District of Missouri. In addition, as we have advised the Court, Plaintiffs will be filing a

Consolidated Amended Complaint, and then responding to Defendants’ motions to dismiss.

Appointing interim co-lead class counsel at this point will allow the putative class to be represented

in an efficient manner as the case progresses, which will benefit all parties and the Court.

        Defendants’ objections to the appointment of interim co-lead counsel are unfounded. Courts

routinely appoint interim co-lead counsel in cases like this one; the appointment of interim co-lead

counsel will lead to greater efficiencies at an earlier stage in the litigation; and there is no support

for Realogy’s speculative claim of conflict on Susman Godfrey’s behalf.

   I.      Courts frequently appoint interim co-lead counsel in complex antitrust actions
           involving multiple defendants

        This is a complex antitrust case with five defendants, consisting of two class action cases

that have already been consolidated by the Court. There is also another action pending in the

Western District of Missouri that Defendants plan to move to transfer and consolidate with these

actions. The three proposed interim co-lead counsel firms, who are highly experienced in

conducting complex antitrust class actions, believe that the putative class will be best served by

establishing a clear leadership structure at the start of the litigation. This has been a successful

strategy in previous cases, where the three firms have worked together very well and employed




                                                   2
efficiencies to avoid needless expense while obtaining excellent results for the classes they have

been appointed to represent. Plaintiff in the Sawbill action, which has been consolidated with the

Moehrl complaint, agrees with this approach and supports the proposed three-firm leadership

structure. That the Sawbill plaintiff supports the motion should weigh in favor of the appointment

of interim co-lead counsel. It illustrates that all Plaintiffs and their counsel now before the Court

believe the proposed appointment is in their best interest.

       The Rule 23 Advisory Committee note makes clear that the prevailing consideration in

appointing interim class counsel is to protect the interests of the class. Significant work takes place

before a case reaches class certification: “[S]ome discovery is often necessary for that

determination. It also may be important to make or respond to motions before certification.

Settlement may be discussed before certification.” Rule 23 Advisory Committee Note.

Appointment of interim class counsel is a valuable tool for maximizing and streamlining those pre-

certification efforts, particularly where, as here, the number of plaintiffs’ counsel involved—eight

firms between the Moehrl and Sawbill actions—may create uncertainty about who should take the

lead on a given task.

       Courts regularly appoint multiple firms as interim co-lead counsel in early stages of the

proceedings when the case warrants it. See Docket No. 50-1, at 4-5; see also, e.g., In re Treasury

Securities Auction Antitrust Litigation, 2017 WL 10991411, at *2-3 (S.D.N.Y. Aug. 23, 2017)

(appointing three firms as interim co-lead counsel in light of magnitude and complexity of case);

Deangelis v. Corzine, 286 F.R.D. 220, 225 (S.D.N.Y. 2012) (approving interim co-lead counsel

leadership structure that “evince[d] . . . an appreciation for the complexity of the” consolidated

action). This is a case that will benefit from the expertise and resources of the combined proposed

co-lead firms. The five defendants have already had twenty lawyers from six law firms appear on




                                                  3
their behalf and have filed two separate motions to dismiss, raising a variety of legal issues.

Plaintiff’s counsel are working to prepare a Consolidated Amended Complaint. In accordance with

the discussion at the May 29, 2019 status conference, Plaintiff also intends to seek leave to proceed

with focused discovery, including discovery of the United States Department of Justice Civil

Investigative Demands (CIDs) in Defendants’ possession, and any responses thereto, while

Defendants’ renewed motions to dismiss are pending. There is much work to be done, and the

proposed interim co-lead firms are prepared to tackle that work in a coordinated, efficient manner.

       Defendants’ primary objection to appointment at this stage is that only two actions are

pending. But courts often appoint interim lead or co-lead counsel in exactly these circumstances.

See, e.g., Bartling v. Apple Inc., 2018 WL 4804735, at *2 (N.D. Cal. Apr. 27, 2018) (appointing

three firms as interim co-lead class counsel where two actions where pending); Friedman v. Guthy-

Renker LLC, 2016 WL 2758240, at *2 (C.D. Cal. May 12, 2016) (appointing interim class counsel

when there were two pending actions); Adedipe v. U.S. Bank, Nat’l Ass’n, 2016 WL 7131574, at

*1 (D. Minn. Mar. 18, 2016) (court appointed two firms as interim co-lead class counsel when two

pending actions were consolidated); Hohenberg v. Ferrero U.S.A., Inc., 2011 WL 13134161, at *1

(S.D. Cal. Mar. 22, 2011) (same). Furthermore, Defendants are incorrect to suggest that there is no

need for interim lead counsel without several competing suits. See Docket No. 74, at 4-5. And in

any event, Defendants have indicated they will move to transfer and consolidate the Sitzer action,

pending in the Western District of Missouri. Regardless whether that motion is successful, the

pendency of multiple actions already in this Court—and the possibility of an additional action—

confirms the utility of appointing interim lead counsel so the cases before this Court will proceed

in a cohesive manner with a clear leadership structure in place.




                                                 4
   II.      Co-lead counsel will adopt the measures used successfully in previous cases to
            ensure this case runs efficiently and without duplicated efforts

         As detailed in Plaintiff’s opening brief, the three proposed interim co-lead firms have

successfully worked together in previous complex cases, including antitrust class actions. Rather

than leading to “inefficiency and waste of resources,” Docket No. 74, at 8, the firms’ co-leadership

tasks were performed in a highly efficient manner and resulted in significant recoveries for the

classes. To ensure efficiency and keep costs down, the firms adopted several case management

tactics that would be used again here. For example, in the Animators class action, Judge Koh of the

Northern District of California appointed Cohen Milstein, Hagens Berman, and Susman Godfrey

as interim co-lead counsel (and later co-lead counsel when the class was certified). To ensure

efficiency, the firms adopted the following protocols:

   •     While the three firms shared the overall responsibility to supervise the litigation, they
         divided the labor among them so that one firm managed each of the three major areas of
         pre-trial litigation—discovery, briefing, and working with experts. Each firm was
         responsible for making work assignments in its respective area and overseeing that work to
         ensure it was performed efficiently and without duplication of effort.

   •     Assigned one attorney to serve as the supervising attorney over the time and expenses
         incurred in the litigation. Each firm that sought a fee in the litigation was required to report
         its time and expenses on a monthly basis to the supervising attorney. The supervising
         attorney reviewed all time records monthly and struck any duplicative or unnecessary
         billings.
   •     As a general rule, only one attorney from a single plaintiffs’ firm attended fact depositions.
         Exceptions required approval of plaintiffs’ co-lead counsel.

   •     No more than one lawyer from one of the plaintiffs’ co-lead law firms attended discovery
         hearings, except where deemed necessary because of special circumstances.

   •     No more than one lawyer from each co-lead firm attended significant hearings, such as
         hearings on a motion to dismiss, for class certification, or summary judgment, except that
         the lawyer taking the lead at the hearing could also bring another lawyer.

   •     Generally, no more than one plaintiffs’ lawyer participated in meet and confer sessions with
         individual defendants.

See In re Animation Workers Antitrust Litig., No. 5:14-cv-4062 (LHK) (N.D. Cal.), Docket No. 44.




                                                    5
           Plaintiff’s proposed interim co-lead counsel plan to adopt the same procedures in this case.

Plaintiff’s proposed interim co-lead counsel are mindful of the responsibilities they will have to

prosecute the cases in the best interests of the class should they be appointed by the Court, and will

be pleased to provide any other information the Court may request with respect to these procedures

or this application.

    III.        Susman Godfrey does not have any conflict precluding the firm’s appointment 1

           Defendant Realogy is the only defendant who objects to Susman Godfrey’s appointment on

the basis of an alleged conflict due to the firm’s representation of Zillow, Inc., in unrelated

litigation. 2 Realogy’s arguments are wholly unfounded. The only possible basis for concern about

Plaintiff’s counsel would be solicitude for the interests of absent class members. But Realogy does

not express such concern, or explain how Susman Godfrey’s representation of another company in

unrelated litigation could possibly create a conflict with Susman Godfrey’s representation of

Plaintiffs in these cases. Realogy’s further suggestion that Susman Godfrey might seek discovery

in this case that could help Zillow in another case is speculation without any basis in fact. The cases

Susman Godfrey has been involved in on behalf of Zillow have nothing to do with the issues raised

in this case.


1
  Realogy also suggests that Susman Godfrey should not be appointed because it did not initially
appear as counsel in the Moehrl complaint. Docket No. 74, at 8-9. While Susman Godfrey had
worked with all of the other counsel for Plaintiff in the investigation that led to the filing of this
action and had planned to join in that initial filing, Susman Godfrey had not completed its internal
firm case approval at the time the complaint was filed, which requires a vote of all Susman Godfrey
lawyers. That approval was obtained shortly after the case was filed and Susman Godfrey then
entered its appearance. Susman Godfrey will also appear as counsel for Plaintiffs in the
Consolidated Amended Complaint. See Declaration of Matthew R. Berry in Support of Plaintiff’s
Reply in Further Support of his Motion for Appointment of Interim Co-Lead Class Counsel, filed
concurrently herewith (“Berry Decl.”), ¶ 3.
2
  The matters in which Susman Godfrey has represented Zillow are entirely unrelated to the issues
in this litigation. See Berry Decl. ¶¶ 4-5.



                                                    6
       Even if Realogy had any real concerns about a conflict, the only type of conflict relevant to

the issue of appointing interim lead class counsel is one that would affect the interests of Plaintiffs,

rather than Defendants. They should not affect the appointment of interim co-lead counsel. Courts

in the Seventh Circuit and elsewhere regularly reject speculative assertions of conflict even at the

class certification stage. See, e.g., Johnson v. Meriter Health Servs. Emp. Ret. Plan, 702 F.3d 364,

372 (7th Cir. 2012) (alleged potential conflict that could arise between plaintiffs was “too

hypothetical to bar class certification”); Abbott v. Lockheed Martin Corp., 2009 WL 2177322, at

*1-2 (S.D. Ill. July 22, 2009) (“Defendants’ contention that the [plaintiffs’] firm attempted to make

public confidential documents to advantage plaintiffs in other cases to the detriment of the plaintiff

class herein does not rise above the level of speculative or hypothetical.”); In re Beacon Assocs.

Litig., 282 F.R.D. 315, 331 (S.D.N.Y. 2012). The cases Realogy cites are inapposite. In Creative

Montessori, the Seventh Circuit vacated and remanded the district court’s certification order to

reconsider in light of class counsel’s receipt of evidence from a third party based on a false promise

of confidentiality and misleading comments to the class plaintiff to secure its participation. Creative

Montessori Learning Centers v. Ashford Gear LLC, 662 F.3d 913, 917 (7th Cir. 2011). And in

Santos, the court rejected the plaintiff’s motion for appointment of interim class counsel because it

appeared the only reason the plaintiff moved for appointment was to disrupt settlement talks in a

substantially related case. Santos v. Carrington Mortg. Servs., LLC, 2017 WL 215969, at *2-3

(D.N.J. 2017). There is no evidence of any such misconduct or improper justification here.

       Realogy does not dispute that Susman Godfrey satisfies each of the Rule 23 factors and will

vigorously represent the class. Realogy’s attempt to preclude Susman Godfrey from serving as

interim co-lead counsel based on any purported inadequacy of representation would be nothing

more than the fox seeking to guard the chicken house. Cf. Eggleston v. Chicago Journeyman




                                                   7
Plumbers’ Local Union No. 130, 657 F.2d 890, 895 (7th Cir. 1981) (“The burden of establishing

class requirements rests on plaintiff, but it is often the defendant, preferring not to be successfully

sued by anyone, who supposedly undertakes to assist the court in determining whether a putative

class should be certified. When it comes, for instance, to determining whether the representative

parties will fairly and adequately protect the interests of the class . . . it is a bit like permitting a fox,

although with a pious countenance, to take charge of the chicken house.”).

                                                  *       *       *

        For the foregoing reasons, Plaintiff respectfully requests that the Court grant Plaintiff’s

Motion for Appointment of Interim Co-Lead Class Counsel, and name Cohen Milstein Sellers &

Toll PLLC, Hagens Berman Sobol Shapiro LLP, and Susman Godfrey L.L.P. as interim co-lead

class counsel.



Dated: June 5, 2019.                              Respectfully submitted,


                                                  By: /s/ Marc M. Seltzer
                                                     Marc M. Seltzer
                                                     Steven G. Sklaver
                                                     SUSMAN GODFREY L.L.P.
                                                     1900 Avenue of the Stars, Suite 1400
                                                     Los Angeles, California 90067
                                                     (310) 789-3100
                                                     mseltzer@susmangodfrey.com
                                                     ssklaver@susmangodfrey.com

                                                      Matthew R. Berry
                                                      SUSMAN GODFREY L.L.P
                                                      1201 Third Avenue, Suite 3800
                                                      Seattle, Washington 98101
                                                      (206) 516-3880
                                                      mberry@susmangodfrey.com

                                                      Beatrice C. Franklin
                                                      SUSMAN GODFREY L.L.P
                                                      1301 Avenue of the Americas, 32nd Floor



                                                      8
New York, New York 10019
(212) 729-2021
bfranklin@susmangodfrey.com

Carol V. Gilden (Bar No. 6185530)
COHEN MILSTEIN SELLERS & TOLL PLLC
190 South LaSalle Street, Suite 1705
Chicago, IL 60603
(312) 357-0370
cgilden@cohenmilstein.com

Daniel A. Small
Kit A. Pierson
Benjamin D. Brown
Alison Deich
COHEN MILSTEIN SELLERS & TOLL PLLC
1100 New York Ave. NW, Fifth Floor
Washington, DC 20005
(202) 408-4600
dsmall@cohenmilstein.com
bbrown@cohenmilstein.com
adeich@cohenmilstein.com

Steve W. Berman
HAGENS BERMAN SOBOL SHAPIRO LLP
1301 Second Avenue, Suite 2000
Seattle, WA 98101
(206) 623-7292
steve@hbsslaw.com

Jeff D. Friedman
Rio S. Pierce
HAGENS BERMAN SOBOL SHAPIRO LLP
715 Hearst Avenue, Suite 202
Berkeley, CA 94710
(510) 725-3000
jefff@hbsslaw.com
riop@hbsslaw.com

George Farah
HANDLEY FARAH & ANDERSON PLLC
81 Prospect Street
Brooklyn, NY 11201
(212) 477-8090
gfarah@hfajustice.com

William H. Anderson
HANDLEY FARAH & ANDERSON PLLC
4730 Table Mesa Drive, Suite G-200
Boulder, CO 80305
(303) 800-9109
wanderson@hfajustice.com




9
Benjamin David Elga
Brian Shearer
JUSTICE CATALYST LAW
25 Broadway, Ninth Floor
New York, NY 10004
(518) 732-6703
belga@justicecatalyst.org
brianshearer@justicecatalyst.org

Monte Neil Stewart
Russell E. Marsh
WRIGHT MARSH & LEVY
300 S. 4th Street, Suite 701
Las Vegas, NV 89101
(702) 382-4004
monteneilstewart@gmail.com
rmarsh@wmllawlv.com

Vildan A. Teske
Marisa C. Katz
TESKE KATZ KITZER & ROCHEL PLLP
222 South Ninth Street, Suite 4050
Minneapolis, MN 55402
(612) 746-1558
teske@tkkrlaw.com
katz@tkkrlaw.com



Attorneys for Plaintiff Christopher Moehrl




10
                                   CERTIFICATE OF SERVICE

          I hereby certify that on June 5, 2019, I electronically filed the foregoing with the Clerk of

the Court using the CM/ECF system, which will send notification of such filing to all counsel of

record.


                                                /s/ Marc M. Seltzer
                                                Attorney Signature




                                                   11
